Exhibit Certification I, Theodore Abajian, certify pursuant to Rule 13a-14(b) or Rule 15d-14(b) of the Securities Exchange Act of 1934 and 18 U.S.C. Section 1350 that: 1. The Quarterly Report on Form 10-Q for the quarterly period ended November 2, 2009 (the “Quarterly Report”) complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a) or 780(d)); and 2. The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of the Company. CKE RESTAURANTS, INC. Date: December 8, 2009 /s/ Theodore Abajian Theodore Abajian Executive Vice President and Chief Financial Officer (Principal Financial Officer) This certification accompanies the Quarterly Report pursuant to Rule 13a-14(b) or Rule 15d-14(b) under the Securities Exchange Act of 1934 and 18 U.S.C. Section 1350 and shall not be deemed filed by the Company for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liability of that section. This certification will not be deemed to be incorporated by reference into any filing under the Securities Exchange Act of 1933 or the Securities Exchange Act of 1934, except to the extent that the registrant specifically incorporates it by reference.
